           Case 3:15-cv-00543-RCJ-CLB Document 163 Filed 07/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8

 9   RICHARD L. GRUBER,

10                   Plaintiff,                              Case No. 3:15-cv-00543-RCJ-CBC

11
     vs.                                                                    ORDER
12
     KAREN GEDNEY, et al.,
13
                     Defendant.
14

15          Plaintiff, an inmate in custody of Nevada Department of Corrections, moves this Court to

16   allow him to file an untimely notice of appeal in this case. He seeks to appeal a judgment that this

17   Court entered on September 12, 2019. His motion is dated February 24, 2020—167 days later. The

18   Court therefore denies Plaintiff’s motion as untimely. 1

19          Fed. R. App. P. 4 governs when a notice of appeal must be filed to be timely. It states, in

20   relevant part, “In a civil case, except as provided in Rule[] . . . 4(c), the notice of appeal required

21   by Rule 3 must be filed with the district clerk within 30 days after entry of the judgment . . . .” Fed.

22   R. App. P. 4(a)(1)(A). For inmates, a court should consider a notice timely “if it is deposited in the

23   1
       Plaintiff also moves this Court to send him a docket sheet and a copy of every document on file
24   to pursue the appeal. As the Court denies his motion for leave to file a notice of appeal, the Court
     denies this motion as moot.

                                                    1 of 2
           Case 3:15-cv-00543-RCJ-CLB Document 163 Filed 07/14/20 Page 2 of 2




 1   institution’s internal mail system on or before the last day for filing” and “it is accompanied by . . .

 2   evidence (such as a postmark or date stamp) showing that the notice was so deposited and that

 3   postage was prepaid.” Fed. R. App. P. 4(c). A district court however may extend the time to file a

 4   notice of appeal if a litigant shows “excusable neglect or good cause,” but a party must “so move[]

 5   no later than 30 days after the time [to file a notice of appeal] prescribed by this Rule 4(a) expires.”

 6   Fed. R. App. P. 4(a)(5).

 7           As the Court entered its judgment on September 12, 2019, the deadline for Plaintiff to mail

 8   his notice of appeal was by October 14, 2019. Even assuming that Plaintiff has shown good cause

 9   or excusable neglect, his motion needed to be mailed within thirty days of October 14, 2019, which

10   was November 13, 2019. Plaintiff however mailed his motion on February 24, 2020. The Court

11   accordingly denies the motion as untimely.

12                                             CONCLUSION

13           IT IS HEREBY ORDERED that the Motion for Leave to File an Untimely Notice of

14   Appeal (ECF No. 160) is DENIED.

15           IT IS FURTHER ORDERED that Motion for Documents (ECF No. 161) is DENIED AS

16   MOOT.

17           IT IS SO ORDERED.

18   Dated July 14, 2020.

19

20                                                   _____________________________________
                                                               ROBERT C. JONES
21                                                          United States District Judge

22

23

24

                                                    2 of 2
